DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on August 16, 2022.
	
Preliminary Remark
	Applicants submitted two instances of After-Final Amendment on August 16, 2022.  In one of the instances, claim 1 is pending while in the other instance, claim 1 is canceled.
	Applicants in their Response Letter acknowledge and confirm that the after-final amendment claim set containing claim 1 was sent in error.
	Therefore, the Office has considered the claim set which canceled claim 1 in the present response.
After-Final Amendment – Non-Entry
	The After-Final Amendment received on August 16, 2022 has not been entered because the entry of said amendment will necessitate new grounds of rejection as discussed below.
	Applicants have canceled claim 1 and amended all dependent claims thereto to depend from claim 27.
	While claim 27 have been previously presented, the change in the dependencies of claims which previously depended from claim 1 now results in multiple 112(b) (or second paragraph) issues.
	Claims 7, 8, 10, 15, and 16 recite the limitation, “the nucleic acid amplification procedure”.
	Their new parent claim 27 does not recite any form of nucleic acid amplification procedure.
	Therefore, the entry of the amendment would necessitate new ground of rejection.
	Because the amendment has not been entered, the claim status reflected in the Final Rejection mailed on May 16, 2022 is maintained.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 23, 2022
/YJK/